Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-16, 20, 21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polo et al. US 2019/0090066 (Polo) in view of LU US 7,215,127 (Lu).

Regarding claim 1, Polo teaches a capacitive sensor (MEMS biasing circuit 700 of Fig. 7; see [0002]), comprising: 
a first conductive structure (MEMS microphone 702 comprises a membrane connected to a charge pump; see Fig. 7; see [0040]); 
a second conductive structure that is counter to the first conductive structure, wherein at the second conductive structure is movable relative to the first conductive structure in response to an external force acting thereon, wherein the second conductive structure is capacitively coupled to the first conductive structure to form a first capacitor having a first capacitance that changes with a change in a distance between the first conductive structure and second conductive structure, wherein the first capacitance is representative of the external force (MEMS microphone 702 comprises a membrane equivalent to a first conductive structure and two backplates equivalent to second and third conductive structures to form a capacitive sensor in the form of a MEMS microphone wherein one of ordinary skill in the art would understand that the MEMS microphone operates in an equivalent functional manner as recited above with a first capacitance formed between a first backplate and the membrane and the membrane is movable due to vibrations which changes capacitances in a manner well-understood for MEMS microphones; see Fig. 7; see [0002], [0017], [0040]; NOTE: for further support for the operation of the sensor see [0048] of Polo et al. US 2017/0245034 which is provided as additional support, and incorporated into the primary reference.); and 
Polo fails to teach a diagnostic circuit configured to detect a first leakage current in the capacitive sensor by measuring an first electrical parameter that is affected by the first leakage current and comparing the measured first electrical parameter to a first predetermined error threshold, wherein the diagnostic circuit is further configured to generate a first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold.
Lu teaches a diagnostic circuit configured to detect a first leakage current in the capacitive sensor by measuring an first electrical parameter that is affected by the first leakage current and comparing the measured first electrical parameter to a first predetermined error threshold, wherein the diagnostic circuit is further configured to generate a first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold (detecting fixture 100 detects a leakage current from a capacitor 125 by measuring a voltage V2 which is affected by a leakage current and comparing to a reference voltage V1 such that a comparator 130 outputs a voltage different in response to the altered voltage to enable the display unit 140 to indicate whether or not the heated capacitor has a leakage current; see col. 3, lines 26-56; see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a diagnostic circuit configured to detect a first leakage current in the capacitive sensor by measuring an first electrical parameter that is affected by the first leakage current and comparing the measured first electrical parameter to a first predetermined error threshold, wherein the diagnostic circuit is further configured to generate a first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold as taught in Lu into Polo in order to gain the advantage of a diagnostic circuit to determine whether a leakage current is present and indicate the presence of a leakage current at an output in a manner which reduces the time to check for a leakage current and without the risk of damaging the capacitor when testing. Further, Polo teaches a circuit wherein a leakage current may be determined based on the measured values but does not explicitly teach the comparator for performing a measurement.  

Regarding claim 20, Polo teaches a capacitive sensor (MEMS biasing circuit 700 of Fig. 7; see [0002]), comprising: 
a first conductive structure (MEMS microphone 702 comprises a membrane connected to a charge pump; see Fig. 7; see [0040]); 
a second conductive structure that is counter to the first conductive structure, wherein at the second conductive structure is movable relative to the first conductive structure in response to an external force acting thereon, wherein the second conductive structure is capacitively coupled to the first conductive structure to form a first capacitor having a first capacitance that changes with a change in a distance between the first conductive structure and second conductive structure, wherein the first capacitance is representative of the external force; a third conductive structure that is counter to the first conductive structure, wherein at the third conductive structure is movable relative to the first conductive structure in response to the external force acting thereon, wherein the third conductive structure is capacitively coupled to the first conductive structure to form a second capacitor having a second capacitance that changes with a change in a distance between the first conductive structure and third conductive structure, wherein the second capacitance is representative of the external force (MEMS microphone 702 comprises a membrane equivalent to a first conductive structure and two backplates equivalent to the second and third conductive structures to form a capacitive sensor in the form of a MEMS microphone wherein one of ordinary skill in the art would understand that the MEMS microphone operates in an equivalent functional manner as recited above with a first capacitance formed between a first backplate and the membrane, a second capacitance formed between the second backplate and the membrane, and the membrane is movable due to vibrations which changes capacitances in a manner well-understood for MEMS microphones; see Fig. 7; see [0002], [0017], [0040]; NOTE: for further support for the operation of the sensor see [0048] of Polo et al. US 2017/0245034 which is provided as additional support, and incorporated into the primary reference.); and 
a diagnostic circuit configured to detect a first leakage current in the first capacitor or a second leakage current in the second capacitor by measuring a first electrical parameter that is affected by the first leakage current and measuring a second electrical parameter that is affected by the second leakage current, respectively.
Polo fails to teach a diagnostic circuit configured to detect a first leakage current in the first capacitor or a second leakage current in the second capacitor by measuring a first electrical parameter that is affected by the first leakage current and measuring a second electrical parameter that is affected by the second leakage current, respectively.
Lu teaches a diagnostic circuit configured to detect a first leakage current in the first capacitor or a second leakage current in the second capacitor by measuring a first electrical parameter that is affected by the first leakage current and measuring a second electrical parameter that is affected by the second leakage current, respectively (detecting fixture 100 detects a leakage current from a capacitor 125 by measuring a voltage V2 which is affected by a leakage current and comparing to a reference voltage V1 such that a comparator 130 outputs a voltage different in response to the altered voltage to enable the display unit 140 to indicate whether or not the heated capacitor has a leakage current, wherein it would require mere duplication of parts to test the first and second capacitor of Polo; see col. 3, lines 26-56; see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a diagnostic circuit configured to detect a first leakage current in the first capacitor or a second leakage current in the second capacitor by measuring a first electrical parameter that is affected by the first leakage current and measuring a second electrical parameter that is affected by the second leakage current, respectively as taught in Lu into Polo in order to gain the advantage of a diagnostic circuit to determine whether a leakage current is present and indicate the presence of a leakage current at an output in a manner which reduces the time to check for a leakage current and without the risk of damaging the capacitor when testing. Further, Polo teaches a first and second capacitor and a circuit wherein a leakage current may be determined based on the measured values compared to a voltage divider but does not explicitly teach the comparator for performing a measurement but it would require a mere duplication of the comparator of Lu to test for a leakage current in the first and second capacitors of Polo. 

Regarding claim 2, Polo teaches wherein: the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a DC voltage set by a bias resistive circuit, wherein the first electrical parameter is the DC voltage (the membrane is connected to a biasing charge pump 712 and the backplates are coupled to a DC operating point set by a resistive circuit 104, 106, 704, 706 in an equivalent manner as claimed; see Fig. 1, 7; see [0002], [0030]).

Regarding claim 3, Polo fails to teach wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold.
Lu teaches wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold (the detecting fixture 100 comprises a comparator 130 which compares the voltage V2 to a reference voltage V1, wherein it would be an obvious matter of design choice to determine whether the voltage V2 is greater/less than the reference V1 using the comparator; see col. 3, lines 26-56; see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold as taught in Lu into Polo in order to gain the advantage of diagnostic circuitry to detect the presence of a leakage current and output a signal indicating a leakage. Polo teaches a MEMS capacitor equivalent to the capacitive sensor as claimed, and also teaches in [0040] wherein when a leakage current is present it will drive a voltage at the input undesirably shifter up. One of ordinary skill in the art would appreciate that adding the comparator of Lu to the MEMS sensor of Polo and comparing with an appropriate threshold would detect a leakage current when the voltage is shifted up beyond a desirable amount in a manner equivalent to that as claimed.   

Regarding claim 5, Polo teaches further comprising: a compensation circuit configured to adjust a resistance of the bias resistive circuit inversely to the DC voltage (bias resistors comprise compensation circuits to adjust the bias of the resistive circuit in an equivalent manner; see [0001], [0017], [0019]-[0020], [0039], [0045]).

Regarding claims 6 and 7, Polo teaches wherein the external force is an alternating current (AC) external force; and wherein the AC external force is one of a pressure, an acoustic wave, or a vibration (the sensor is a MEMS microphone equivalent to that taught in the pending application (see [0029] of the pending application) and, as best understood by the examiner, would be subject to equivalent external forces such as an AC external force comprising one of a pressure, acoustic wave, or vibration in an equivalent manner and well-understood for microphones; see [0002], [0017], [0039]-[0041]).

Regarding claim 8, Polo teaches further comprising; a third conductive structure that is counter to the first conductive structure, wherein at the third conductive structure is movable relative to the first conductive structure in response to the external force acting thereon, wherein the third conductive structure is capacitively coupled to the first conductive structure to form a second capacitor having a second capacitance that changes with a change in a distance between the first conductive structure and third conductive structure, wherein the second capacitance is representative of the external force (MEMS microphone 702 comprises a membrane equivalent to a first conductive structure and two backplates equivalent to the second and third conductive structures to form a capacitive sensor in the form of a MEMS microphone wherein one of ordinary skill in the art would understand that the MEMS microphone operates in an equivalent functional manner as recited above with a second capacitance formed between the second backplate and the membrane, and the membrane is movable due to vibrations which changes capacitances in a manner well-understood for MEMS microphones; see Fig. 7; see [0002], [0017], [0040]; NOTE: for further support for the operation of the sensor see [0048] of Polo et al. US 2017/0245034 which is provided as additional support, and incorporated into the primary reference.), 
Polo and Lu fail to teach wherein the diagnostic circuit is configured to detect a second leakage current in the capacitive sensor by measuring a second electrical parameter that is affected by the second leakage current and comparing the measured second electrical parameter to a second predetermined error threshold, wherein the diagnostic circuit is further configured to generate a second error signal in response to the measured second electrical parameter being greater than the second predetermined error threshold. However, Polo teaches a capacitive sensor comprising two capacitors in an equivalent manner as disclosed in the pending application and Lu teaches a diagnostic circuit for detecting a leakage current and the limitations as claimed would require a mere duplication of parts taught in Lu for each of the capacitors taught in Polo. 

Regarding claim 9, Polo teaches wherein: the second capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a DC voltage set by a bias resistive circuit, wherein the second electrical parameter is the DC voltage (the membrane is connected to a biasing charge pump 712 and the backplates are coupled to a DC operating point set by a resistive circuit 104, 106, 704, 706 in an equivalent manner as claimed; see Fig. 1, 7; see [0002], [0030]).

Regarding claim 10, Polo fails to teaches wherein: the diagnostic circuit comprises a comparator configured to compare the measured second electrical parameter to the second predetermined error threshold and generate the second error signal in response to the measured second electrical parameter being greater than the second predetermined error threshold. The limitation as claimed would require mere duplication of parts as discussed for claim 8 above. 

Regarding claim 11, Polo teaches further comprising: a compensation circuit configured to adjust a resistance of the bias resistive circuit inversely to the DC voltage (bias resistors comprise compensation circuits to adjust the bias of the resistive circuit in an equivalent manner; see [0001], [0017], [0019]-[0020], [0039], [0045]).

Regarding claim 12, Polo teaches wherein the external force is an alternating current (AC) external force (the sensor is a MEMS microphone equivalent to that taught in the pending application (see [0029] of the pending application) and, as best understood by the examiner, would be subject to equivalent external forces such as an AC external force comprising one of a pressure, acoustic wave, or vibration in an equivalent manner and well-understood for microphones; see [0002], [0017], [0039]-[0041]).

Regarding claim 13, Polo teaches wherein: the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a first DC voltage set by a bias resistive circuit, wherein the first electrical parameter is the first DC voltage, and the second capacitor comprises a first terminal coupled to the bias supply voltage and a second terminal coupled to a second DC voltage set by the bias resistive circuit, wherein the second electrical parameter is the second DC voltage (bias resistors comprise compensation circuits to adjust the bias of the resistive circuit in an equivalent manner with a first capacitor biased by Vref and resistor 704 and a second capacitor biased by Vref and resistor 706; see [0001], [0017], [0019]-[0020], [0039], [0045]; see Fig. 7).

Regarding claim 14, Polo fails to teach wherein the diagnostic circuit comprises: a first comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold; and a second comparator configured to compare the measured second electrical parameter to the second predetermined error threshold and generate the second error signal in response to the measured second electrical parameter being greater than the second predetermined error threshold.
Lu teaches wherein the diagnostic circuit comprises: a first comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold; and a second comparator configured to compare the measured second electrical parameter to the second predetermined error threshold and generate the second error signal in response to the measured second electrical parameter being greater than the second predetermined error threshold (the detecting fixture 100 comprises a comparator 130 which compares the voltage V2 to a reference voltage V1, wherein it would be an obvious matter of design choice to determine whether the voltage V2 is greater/less than the reference V1 using the comparator and it would require a mere duplication of parts to provide a second comparator for the second capacitor as taught in Polo; see col. 3, lines 26-56; see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the diagnostic circuit comprises: a first comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold; and a second comparator configured to compare the measured second electrical parameter to the second predetermined error threshold and generate the second error signal in response to the measured second electrical parameter being greater than the second predetermined error threshold as taught in Lu into Polo in order to gain the advantage of diagnostic circuitry to detect the presence of a leakage current and output a signal indicating a leakage. Polo teaches a MEMS capacitor equivalent to the capacitive sensor as claimed, and also teaches in [0040] wherein when a leakage current is present it will drive a voltage at the input undesirably shifter up. One of ordinary skill in the art would appreciate that adding the comparator of Lu to the MEMS sensor of Polo and comparing with an appropriate threshold would detect a leakage current when the voltage is shifted up beyond a desirable amount in a manner equivalent to that as claimed.   

Regarding claim 15, Polo teaches further comprising: a constant charge read-out circuit coupled to an output of the first capacitor, wherein the constant charge read-out circuit is configured to maintain a constant charge of the first capacitor (the MEMS microphone employs constant charge biasing; [0017]).

Regarding claim 16, Polo teaches further comprising: a constant charge read-out circuit coupled to an output of the first capacitor, wherein the constant charge read-out circuit is configured to maintain a constant voltage across the first capacitor (the MEMS microphone employs constant charge which may include a constant charge or constant voltage configuration; see [0017]; see also [0031] of Polo et al. US 2017/0245034 which is provided as additional support, and incorporated into the primary reference.).

Regarding claim 21, Polo teaches wherein: the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a first DC voltage set by a bias resistive circuit, wherein the first electrical parameter is the first DC voltage, and the second capacitor comprises a first terminal coupled to the bias supply voltage and a second terminal coupled to a second DC voltage set by the bias resistive circuit, wherein the second electrical parameter is the second DC voltage (the membrane is connected to a biasing charge pump 712 and the backplates are coupled to a DC operating point set by a resistive circuit 104, 106, 704, 706 in an equivalent manner as claimed; see Fig. 1, 7; see [0002], [0030]).

Regarding claim 24, Polo teaches wherein the bias resistive circuit comprises: a first current impeding circuit coupled to and between the first DC voltage and a reference voltage; and a second current impeding circuit coupled to and between the second DC voltage and the reference voltage (bias resistors comprise compensation circuits to adjust the bias of the resistive circuit in an equivalent manner; see [0001], [0017], [0019]-[0020], [0039], [0045]).

Regarding claim 25, Polo teaches wherein the external force is an alternating current (AC) external force (the sensor is a MEMS microphone equivalent to that taught in the pending application (see [0029] of the pending application) and, as best understood by the examiner, would be subject to equivalent external forces such as an AC external force comprising one of a pressure, acoustic wave, or vibration in an equivalent manner and well-understood for microphones; see [0002], [0017], [0039]-[0041]).

Regarding claim 26, Polo teaches further comprising: a compensation circuit configured to adjust a first equivalent resistance of the first current impeding circuit and a second equivalent resistance of the second current impeding circuit inversely to the differential signal (bias resistors comprise compensation circuits to adjust the bias of the resistive circuit in an equivalent manner; see [0001], [0017], [0019]-[0020], [0039], [0045]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polo et al. US 2019/0090066 (Polo) in view of LU US 7,215,127 (Lu) and in further view of Buffa et al. US 2017/0276723 (Buffa).

Regarding claim 4, Polo and Lu teach the second terminal of the first capacitor and an input of the comparator.
Buffa teaches further comprising: a low-pass filter coupled to and between the second terminal of the first capacitor and an input of the comparator, wherein the low-pass filter is configured to provide the DC voltage as the first electrical parameter to the input of the comparator (a low pass filter is connected to the MEMS sensor, wherein it would be obvious to one of ordinary skill in the art to provide a low-pass filter in the configuration as claimed; see [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features comprising: a low-pass filter coupled to and between the second terminal of the first capacitor and an input of the comparator, wherein the low-pass filter is configured to provide the DC voltage as the first electrical parameter to the input of the comparator as taught in Buffa into Polo and Lu in order to gain the advantage of test measurements which may be run in the background while the sensor is actually operating, for example while a microphone sensor is recording voice, wherein filtering (low-pass filters/high-pass filters) may be used to separate the response of the sensor to the test signal from the response of the sensor to the signal caused by the physical quantity to be measured, for example soundwaves. 

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polo et al. US 2019/0090066 (Polo) in view of LU US 7,215,127 (Lu) and in further view of Peng et al. US 2006/0273805 (Peng).

Regarding claim 17, Polo fails to teach further comprising a trans-capacitive amplifier, wherein the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a DC voltage set by a negative feedback loop of a trans-capacitive amplifier, wherein the first electrical parameter is an output voltage of the trans-capacitive amplifier that follows the DC voltage.
Peng teaches further comprising a trans-capacitive amplifier, wherein the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a DC voltage set by a negative feedback loop of a trans-capacitive amplifier, wherein the first electrical parameter is an output voltage of the trans-capacitive amplifier that follows the DC voltage (as best understood by the examiner, the amplifier 945 (mislabeled as “940” in the drawing) is equivalent to a trans-capacitive amplifier with a first terminal coupled to a first capacitor 910 and a second terminal coupled to a reference voltage Vref in an equivalent manner as recited in the claim; see Fig. 9; see [0099]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features comprising a trans-capacitive amplifier, wherein the first capacitor comprises a first terminal coupled to a bias supply voltage and a second terminal coupled to a DC voltage set by a negative feedback loop of a trans-capacitive amplifier, wherein the first electrical parameter is an output voltage of the trans-capacitive amplifier that follows the DC voltage as taught in Peng into Polo and Lu in order to gain the advantage of measuring the leakage current directly as the circuit integrates the charge over time. 

Regarding claim 18, Polo fails to teach wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold.
Peng teaches wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold (the sensor comprises a comparator configured to compare the output voltage 960o to a comparator voltage Vcomp and outputs a signal 9650 which could reasonably be interpreted as an error signal; see Fig. 9; see [0099]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein: the diagnostic circuit comprises a comparator configured to compare the measured first electrical parameter to the first predetermined error threshold and generate the first error signal in response to the measured first electrical parameter being greater than the first predetermined error threshold as taught in Peng into Polo and Lu in order to gain the advantage of an auto-zeroing capacitive sensing amplifier which outputs a signal when the leakage current is larger than a comparator value such that an injection current is adjusted to balance out any tunneling and leakage current. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polo et al. US 2019/0090066 (Polo) in view of LU US 7,215,127 (Lu), in further view of Peng et al. US 2006/0273805 (Peng), and in further view of Buffa et al. US 2017/0276723 (Buffa).

Regarding claim 19, Polo fails to teach further comprising: a low-pass filter coupled to and between an output of the trans-capacitive amplifier and an input of the comparator, wherein the low-pass filter is configured to provide the output voltage of the trans-capacitive amplifier as the first electrical parameter to the input of the comparator.
Buffa teaches further comprising: a low-pass filter coupled to and between an output of the trans-capacitive amplifier and an input of the comparator, wherein the low-pass filter is configured to provide the output voltage of the trans-capacitive amplifier as the first electrical parameter to the input of the comparator (a low pass filter is connected to the MEMS sensor, wherein it would be obvious to one of ordinary skill in the art to provide a low-pass filter in the configuration as claimed; see [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features further comprising: a low-pass filter coupled to and between an output of the trans-capacitive amplifier and an input of the comparator, wherein the low-pass filter is configured to provide the output voltage of the trans-capacitive amplifier as the first electrical parameter to the input of the comparator as taught in Buffa into Polo, Lu, and Peng in order to gain the advantage of test measurements which may be run in the background while the sensor is actually operating, for example while a microphone sensor is recording voice, wherein filtering (low-pass filters/high-pass filters) may be used to separate the response of the sensor to the test signal from the response of the sensor to the signal caused by the physical quantity to be measured, for example soundwaves. 

Allowable Subject Matter
Claims 27-30 are allowed.

Regarding claim 27, Polo teaches a capacitive sensor, comprising: a first conductive structure; a second conductive structure that is counter to the first conductive structure, wherein at the second conductive structure is movable relative to the first conductive structure in response to an external force acting thereon, wherein the second conductive structure is capacitively coupled to the first conductive structure to form a first capacitor having a first capacitance that changes with a change in a distance between the first conductive structure and second conductive structure, wherein the first capacitance is representative of the external force; a third conductive structure that is counter to the first conductive structure, wherein at the third conductive structure is movable relative to the first conductive structure in response to the external force acting thereon, wherein the third conductive structure is capacitively coupled to the first conductive structure to form a second capacitor having a second capacitance that changes with a change in a distance between the first conductive structure and third conductive structure, wherein the second capacitance is representative of the external force. 
Polo fails to teach a diagnostic circuit comprising a fully differential amplifier coupled to the first capacitor and to the second capacitor, wherein the fully differential amplifier is configured to generate a first signal having a first ripple indicative of a first leakage current of the first capacitor and a second signal having a second ripple indicative of a second leakage current of the second capacitor, in combination with all other limitations of claim 27.
Claims 28-30, definite and enabled by the specification, are allowed through a dependence on allowed claim 27. 

Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 22, Polo fails to teach wherein the diagnostic circuit comprises a common mode amplifier and a comparator, wherein the common mode amplifier is configured to receive the first DC voltage, the second DC voltage, and a reference voltage, and generate a differential signal based on a difference between a common mode voltage of the first DC voltage and the second DC voltage and the reference voltage, and wherein the comparator is configured to compare the differential signal to a predetermined error threshold and generate an error signal in response to the differential signal being greater than the predetermined error threshold, in combination with all other limitations of claims 21 and 20.
Claim 23, definite and enabled by the specification, is objected to due to a dependence on objected claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2858